Motion for leave to appeal dismissed and, on the court’s own motion, appeal from the April 11, 1988 Appellate Division order dismissed, without costs, each upon the ground that the order does not finally determine the proceeding within the meaning of the Constitution. On the court’s own motion, appeal taken from the September 6, 1988 Supreme Court *756judgment dismissed, without costs, upon the ground that it does not lie as of right because the April 11, 1988 Appellate Division order sought to be reviewed does not directly involve a substantial constitutional question (CPLR 5601 [b] [1]; [d]).